Citation Nr: 0821269	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-14 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In June 2003, the RO held that the veteran had not presented 
new and material evidence to reopen his claim of entitlement 
to service connection for a left knee disorder.  In November 
2005, the Board remanded the matter pursuant to Spencer v. 
Brown, 4 Vet. App. 283 (1993) because the standard applied to 
rebut the presumption of soundness at entry into service was 
addressed and interpreted by the United States Court of 
Appeals for Veterans Claims (Court) during the course of this 
appeal in Cotant v. Principi, 17 Vet. App. 116 (2003) and by 
VA General Counsel in its Precedent Opinion VAOPGCPREC No. 3- 
2003 (July 16, 2003).  The RO was specifically advised to 
address the claim of entitlement to service connection for a 
left knee disability on the merits.  Unfortunately, the claim 
was not properly adjudicated before the matter was returned 
to the Board.  Thus, in February 2007, the Board again be 
remanded the matter to the RO via the Appeals Management 
Center (AMC), in Washington, DC, pursuant to Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

1.  The record does not contain clear and unmistakable 
evidence that a left knee disability was not aggravated in 
service.

2.  The evidence reflects that degenerative joint disease of 
the left knee was shown diagnosed during the veteran's period 
of service.

3.  The veteran has a left knee disability that developed 
while in service.


CONCLUSION OF LAW

The criteria for service connection for a left knee 
disability have been met.  38 U.S.C.A. §§ 1111, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail. The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It was 
concluded that the provisions of 38 C.F.R. § 3.304(b) are 
inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.  It was held that 
38 C.F.R. § 3.304(b) is therefore invalid and should not be 
followed.  See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); 
see also Cotant v. Principi, 17 Vet. App. 116 (2003) (holding 
that the clear and unmistakable evidence standard in 38 
C.F.R. § 3.306(b) is "onerous" and requires an 
"undebatable" result).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The initial question is whether a left knee disorder was 
noted at the time of examination for entrance into service. 
VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

As noted, the presumption of soundness attaches only where 
there has been an induction examination during which the 
disability about which the veteran later complains was not 
detected.  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service connection for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on 
the veteran to establish aggravation.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; 
Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004).

The Court has recently held that the presumption of soundness 
may only be rebutted where there is clear and unmistakable 
evidence that the condition both preexisted service and was 
not aggravated by service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).  Determination of the existence of a 
preexisting condition may be supported by contemporaneous 
evidence, or recorded history in the record, which provides a 
sufficient factual predicate to support a medical opinion, 
see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later 
medical opinion based upon statements made by the veteran 
about the pre-service history of his/her condition.  Harris 
v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
presumption of soundness applies.  The veteran was inducted 
into service in July 1977.  Upon induction, there was no 
notation of a left knee disability.  As a left knee 
disability was not reflected upon entrance, the presumption 
of sound condition attaches in this case.  In order to rebut 
the presumption of soundness, there must be clear and 
unmistakable evidence both that a left knee disability 
existed prior to service and that a left knee disability was 
not aggravated by service.  See VAOPGCPREC 3-03; Cotant, 17 
Vet. App. at 116 (2003).  

Although, subsequent service medical records documented a 
pre-service history of meniscectomies at the ages of 17 and 
19, the veteran did not present with complaints relating to 
his left knee until March 1980, nearly three years after his 
entry into service.  In March 1980, during a periodic 
examination, the veteran presented with complaints of swollen 
and painful joints and a "trick" or locked knee.  
Furthermore, the veteran was not diagnosed as having a 
symptomatic and chronic left knee disability until February 
1983, wherein he was diagnosed as having degenerative joint 
disease of the left knee.  Accordingly, although it is 
arguably clear that the veteran's left knee disability pre-
existed service, it certainly is not clear and unmistakable 
that the veteran's left knee disability was not aggravated in 
service.  Thus, the presumption of soundness is not rebutted.  

As the presumption of soundness has not been rebutted, the 
Board's analysis must turn to the issue of whether a 
currently claimed left knee disorder was incurred during the 
veteran's active service.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence); VAOPGCPREC 
3-03.

According to the veteran's statements and his VA application 
for compensation, his left knee became problematic during his 
period of service, which required running and jumping.  As 
noted, the veteran presented with complaints regarding his 
left knee in March 1980 and he was subsequently diagnosed as 
having a chronic disability in February 1983.  There is no 
clinical evidence in the record that left knee degenerative 
joint disease was diagnosed prior to February 1983.  Post-
service, a VA examination conducted in May 1983 confirmed the 
presence of degenerative joint disease in the left knee.  The 
Board notes that the veteran is competent to provide lay 
statements concerning the factual matters of which he had 
first hand knowledge, such as when symptoms began, although 
he is not competent to provide a diagnosis or an opinion as 
to the etiology of a current disability.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005). 

Resolving all doubt in the veteran's favor, service 
connection for a left knee disability is warranted.


ORDER

Entitlement to service connection for a left knee disability 
is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


